Third hl&rfdCouthf (\ffcah
                                                 NO.DZ-B-oolrt-Cs/
 P.O. box. U5"*H
 /WvuTtY^ 13111-Z5H1


                                              AbbRE65 CHANGE

   Dear /Yladani r>r Sir

     PJdoSa Pind Artttia/)-k notice. 0/address Change, tor Cause
 nuMhr bS'ft-Oolfl'CMs addrc£ LzinB '. Nert> /Soo FmLSS'
loSharorsjTcyas 175£2>, PlcaSc &riAjarJ a/I -Pushes rlorresfondefiCe
io The ntu) address, Thank Voa

 \k)nUtn Kali itUcshd.

                                              Sin c trth Yours
                                              JfUMX r2£M&T7 MynJgrfLs
                                                         AfPillanJ-
Febraarl j5~,9>0Lf
                                              Trent A11/0/? Smith it10213/1
                                              1.5DO FM L>55 C,T. Tcsre.ll unit
                                              haSharor) >Ttxas 175&3
                                              Phbn&ne. J&l-SlS-bHBI



                     THIRD CODS' Off =Wi3.-
                     v   JEFFSEtEi^l.-'
      tfr,7?cn+Ahos> Smith #IOMl7                                     _ _^_ „                u.    ft******), '*--.

      liOD Em. L?55> CJ. IerrJI unit
      fi/)J h arzn j"Tcxah 7 7533                     17.FEB.2D15 -F3M41                          '" .^-w
                                                                                                        *^<

      [AdbAEti CHANGE)

                                     WonMdhUt.tLfk
                                    Third bistiid dburi dl'/7//W$
                                     ?,0. hoi 13611
                                    Austin, limb 131/1-3S17
      Le3al
                                                       iij)j|.ijllll»iiiil»i.i||ii»lI)iili|.i.iiillli»ljlll.i»«iHi|j
*z>